                                            Case 5:20-cv-02523-BLF Document 24 Filed 01/06/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         REGINALD ROBERTSON,
                                  11                                                      Case No. 20-02523 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF PARTIAL DISMISSAL
Northern District of California




                                                 v.                                       AND DISMISSAL WITH LEAVE TO
 United States District Court




                                  13                                                      AMEND
                                         J. KAISER-NEVEL, et al.,
                                  14
                                                      Defendants.
                                  15

                                  16

                                  17
                                              Plaintiff, a pretrial detainee, filed the instant pro se civil rights action pursuant to 42
                                  18
                                       U.S.C. § 1983 against Doe Defendants at the Santa Rita Jail in Dublin, California. Dkt.
                                  19
                                       No. 1. The Court granted Plaintiff’s motion for leave to file an amended complaint to
                                  20
                                       provide the names of the Defendants, Dkt. No. 15, and then subsequently granted a motion
                                  21
                                       to withdraw a second amended complaint to filing a new one, Dkt. No. 19. Plaintiff filed a
                                  22
                                       “second amended complaint” which is the operative complaint in this action. Dkt. No. 21.
                                  23

                                  24
                                                                               DISCUSSION
                                  25
                                       A.     Standard of Review
                                  26
                                              A federal court must conduct a preliminary screening in any case in which a
                                  27
                                       prisoner seeks redress from a governmental entity or officer or employee of a
                                  28
                                            Case 5:20-cv-02523-BLF Document 24 Filed 01/06/21 Page 2 of 6




                                   1   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   2   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   3   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   4   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   5   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   6          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   7   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   8   violated, and (2) that the alleged violation was committed by a person acting under the
                                   9   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  10   B.     Plaintiff’s Claims
                                  11          On January 23, 2020, at approximately “1745 hours” (5:45 p.m.), Defendant Bussell
                                  12   announced over the Jail’s intercom that Plaintiff had a non-contact visit. Dkt. No. 21 at 3.
Northern District of California
 United States District Court




                                  13   Plaintiff was placed in booth #8 by Defendant Harris, who then left the visiting area. Id. at
                                  14   4. Along with Plaintiff, there were two other inmates, each in booths # 9 and 10, meeting
                                  15   with a representative of Bay Area Community Services. Id. at 4. Upon the completion of
                                  16   their visits, the inmates all pressed the “call” button to alert Defendant Bussell and/or
                                  17   Defendant Kaiser-Nevel, whom Plaintiff believes were in the control/technician booth, that
                                  18   their visits were finished. Id. at 4-5. The door to booth #10 “buzzed” and the inmate
                                  19   therein was able to exit and leave the visiting area. Id. However, Plaintiff’s booth, # 8,
                                  20   and the adjacent booth #9 did not “buzz” nor would the doors open. Id. For several hours,
                                  21   Plaintiff and the other inmate made numerous attempts to alert jail staff by repeatedly
                                  22   pressing the “call” button, hitting the doors, and yelling loudly, but no one responded. Id.
                                  23   at 5-6. At approximately “2200 hrs” (10 p.m.), Defendant Alvarez arrived and let the
                                  24   inmates out of the booths and moved them to individual isolation cells. Id. at 8. Forty-five
                                  25   minutes later, Plaintiff received his psychotropic and pain medications, and then allowed to
                                  26   return to his assigned cell. Id. During the time he was trapped in the booth, Plaintiff
                                  27   claims he was confined in a space the size of a telephone booth, without food, water, or
                                  28                                                  2
                                          Case 5:20-cv-02523-BLF Document 24 Filed 01/06/21 Page 3 of 6




                                   1   restroom access. Id. at 6. Plaintiff claims he was also denied the opportunity to receive his
                                   2   psychotropic medications for pre-existing mental health impairments and pain medication
                                   3   for arthritis in his right shoulder and low-back, and deprived of his recreational time. Id. at
                                   4   6-7. “On information, belief, temporal proximity, and fact no legitimate penological
                                   5   interest has been cited to justify the subject-incident,” Plaintiff asserts that Defendant
                                   6   Bussell “initiated the adverse action in retaliation for verbal sparring” that took place the
                                   7   day before, on January 22, 2020. Id. at 8. During their argument, Plaintiff had threatened
                                   8   to file an inmate grievance and Defendant Bussell had threatened a disciplinary write-up.
                                   9   Id. at 8. Plaintiff seeks injunctive relief and damages. Id. at 11-12.
                                  10          Plaintiff’s retaliation claim against Defendant Bussell fails because he does not
                                  11   allege sufficient facts to establish all the elements for a retaliation claim. Within the prison
                                  12   context, a viable claim of First Amendment retaliation entails five basic elements: (1) An
Northern District of California
 United States District Court




                                  13   assertion that a state actor took some adverse action against an inmate (2) because of (3)
                                  14   that prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise of
                                  15   his First Amendment rights, and (5) the action did not reasonably advance a legitimate
                                  16   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote
                                  17   omitted). Plaintiff claims that Defendant Bussell kept him trapped in the visiting for
                                  18   several hours in order to retaliate against him for threatening to file an inmate grievance
                                  19   against him during an argument the day before. However, Plaintiff is merely speculating
                                  20   that Defendant Bussell was responsible for the incident in claiming that he was a “catalyst”
                                  21   to his being unduly confined in the visiting cell. Dkt. No. 21 at 9. Plaintiff makes no
                                  22   factual allegations establishing that Defendant Bussell was in the control booth at the time
                                  23   or that he was even aware that Plaintiff and another inmate were trapped in the visiting
                                  24   booth but failed to response. Rather, he states that it was “either Defendant Bussell or
                                  25   Kaiser-Nevel,” indicating that he is only speculating who was in the control booth at the
                                  26   time. If Defendant Kaiser-Nevel was in the booth, then Plaintiff cannot establish a causal
                                  27   connection between his verbal sparring with Defendant Bussell the day before and the
                                  28                                                  3
                                          Case 5:20-cv-02523-BLF Document 24 Filed 01/06/21 Page 4 of 6




                                   1   visiting booth incident. Accordingly, this claim will be dismissed with leave to amend for
                                   2   Plaintiff to attempt to allege sufficient facts to establish all the elements for a retaliation
                                   3   claim against Defendant Bussell, if he can do so in good faith.
                                   4          Plaintiff also claims that his confinement in the visiting booth amounted to
                                   5   punishment in violation of the Fourteenth Amendment. Dkt. No.21 at 9. Inmates who sue
                                   6   prison officials for damages for injuries suffered while in custody may do so under the
                                   7   Eighth Amendment’s Cruel and Unusual Punishment Clause or, if not yet convicted, under
                                   8   the Fourteenth Amendment’s Due Process Clause. See Bell v. Wolfish, 441 U.S. 520, 535
                                   9   (1979); Castro v. Cnty. of Los Angeles, 833 F.3d 1060, 1067-68 (9th Cir. 2016) (en banc).
                                  10   But under both clauses, the inmate must show that the prison official acted with deliberate
                                  11   indifference. Id. at 1068. Here, it is unclear whether Plaintiff’s confinement in the visiting
                                  12   booth was deliberate or accidental, e.g., due to a malfunction in the lock, especially since
Northern District of California
 United States District Court




                                  13   another inmate was involved and it does not appear that Plaintiff was targeted. If it was
                                  14   accidental, then it cannot be said that the confinement was the result of deliberate
                                  15   indifference. Accordingly, this claim is also dismissed with leave to amend for Plaintiff to
                                  16   attempt to allege sufficient facts that are not based on pure speculation to establish that
                                  17   Defendant Bussell acted with deliberate indifference because he had personal knowledge
                                  18   that Plaintiff was trapped in the visiting booth but failed to take reasonable steps to abate
                                  19   the harm.
                                  20          Lastly, Plaintiff claims that Defendants Alvarez, Ella, Harris, Wong, and Kaiser-
                                  21   Nevel “negligently failed” to perform their duties, i.e., safety checks and special
                                  22   management duties, which contributed to his injuries. Dkt. No. 21 at 10. However,
                                  23   neither negligence nor gross negligence is actionable under § 1983 in the prison context.
                                  24   See Farmer v. Brennan, 511 U.S. 825, 835-36 & n.4 (1994); Wood v. Housewright, 900
                                  25   F.2d 1332, 1334 (9th Cir. 1990) (gross negligence insufficient to state claim for denial of
                                  26   medical needs to prisoner). Even pretrial detainees, who are protected by the Due Process
                                  27   Clause of the Fourteenth Amendment and not the Cruel and Unusual Punishments Clause
                                  28                                                   4
                                             Case 5:20-cv-02523-BLF Document 24 Filed 01/06/21 Page 5 of 6




                                   1   of the Eighth Amendment, must show deliberate indifference. See Redman v. County of
                                   2   San Diego, 942 F.2d 1435, 1443 (9th Cir. 1991) (en banc), cert. denied, 502 U.S. 1074
                                   3   (1992). Accordingly, Plaintiff’s negligence claims against these Defendants must be
                                   4   dismissed for failure to state a claim for relief.
                                   5

                                   6                                           CONCLUSION
                                   7           For the reasons state above, the Court orders as follows:
                                   8           1.     Plaintiff’s negligence claims against Defendants Alvarez, Ella, Harris,
                                   9   Wong, and Kaiser-Nevel are DISMISSED with prejudice for failure to state a claim for
                                  10   relief. See 28 U.S.C. § 1915A (b)(1),(2). The Clerk shall terminate these Defendants from
                                  11   this action.
                                  12           2.     Plaintiff’s retaliation and due process claims against Defendant D. Bussell
Northern District of California
 United States District Court




                                  13   are DISMISSED with leave to amend. Within twenty-eight (28) days from the date this
                                  14   order is filed, Plaintiff shall file a THIRD amended complaint using the court’s form
                                  15   complaint. The third amended complaint must include the caption and civil case number
                                  16   used in this order, i.e., Case No. C 20-02523 BLF (PR), and the words “THIRD
                                  17   AMENDED COMPLAINT” on the first page. Plaintiff must answer all the questions on
                                  18   the form in order for the action to proceed. Plaintiff is reminded that the third amended
                                  19   complaint supersedes the second amended complaint, and Plaintiff may not make
                                  20   references to any prior amended complaint. Claims not included in the third amended
                                  21   complaint are no longer claims and defendants not named in an amended complaint are no
                                  22   longer defendants. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  23           Failure to respond in accordance with this order by filing a third amended
                                  24   complaint in the time provided will result in the dismissal of this action without
                                  25   prejudice and without further notice to Plaintiff.
                                  26   ///
                                  27   ///
                                  28                                                   5
                                            Case 5:20-cv-02523-BLF Document 24 Filed 01/06/21 Page 6 of 6




                                   1             IT IS SO ORDERED.
                                   2   Dated: _January 6, 2021_______                                     ________________________
                                                                                                          BETH LABSON FREEMAN
                                   3
                                                                                                          United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Partial Dismissal and Dismissal with Leave to Amend
                                  25   PRO-SE\BLF\CR.20\02523Robertson_dwlta

                                  26

                                  27

                                  28                                                                  6
